                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-395-FDW

RONALD MCCLARY,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
 FNU DIXIE,                         )                         ORDER
 JOHN DOE,                          )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint pursuant

to 28 U.S.C. § 1915(e) and § 1915A, (Doc. No. 1). On August 14, 2018, the Court entered an

order waiving the initial filing fee and directing monthly payments to be made from Plaintiff’s

prison account. (Doc. No. 7). Thus, Plaintiff is proceeding in forma pauperis.

       I.      BACKGROUND

       Pro se Plaintiff Ronald McClary is an inmate of the State of North Carolina, currently

incarcerated at Scotland Correctional Institution in Laurinburg, North Carolina. Plaintiff filed

this action on July 19, 2018, pursuant to 42 U.S.C. § 1983, naming as Defendants FNU Dixie,

identified as a nurse at Lanesboro Correctional Institution, and Defendant John Doe, identified as

a dietician at Lanesboro at all relevant times. Plaintiff purports to bring a claim against

Defendants for deliberate indifference to serious medical needs in violation of his Eighth

Amendment rights. Specifically, Plaintiff alleges that, on unspecified dates,1 Defendant Dixie




1  Plaintiff attached a single grievance to his administrative remedies statement, and the
grievance is dated September 14, 2015. (Doc. No. 4). Therefore, the alleged acts must have
occurred before this date.
                                                  1
refused to treat Plaintiff, despite that he suffers from numerous ailments. Plaintiff alleges that he

has submitted numerous sick calls but that they went unanswered by Defendant Dixie. Plaintiff

also alleges that an unnamed dietician at the prison did not provide Plaintiff with the nutrition he

needed by refusing to provide him the special diet he was supposed to be receiving. Plaintiff

seeks compensatory and punitive damages.

        II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious

[or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore,

§ 1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity,” and the

court must identify cognizable claims or dismiss the complaint, or any portion of the complaint,

if the complaint is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or seeks monetary relief from a defendant who is immune from such relief. In its

frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

       III.    DISCUSSION

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or inappropriate medical

treatment fall within the Eighth Amendment’s prohibition against cruel and unusual punishment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the inmate. Id.

“Deliberate indifference requires a showing that the defendants actually knew of and disregarded

                                                  2
a substantial risk of serious injury to the detainee or that they actually knew of and ignored a

detainee’s serious need for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76

(4th Cir. 2001) (citations omitted). “To establish that a health care provider’s actions constitute

deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Allegations that might be sufficient to support negligence and medical malpractice claims

do not, without more, rise to the level of a cognizable § 1983 claim. Estelle, 429 U.S. at 106;

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it.”). To be found liable under the Eighth

Amendment, a prison official must know of and consciously or intentionally disregard “an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a prison doctor is mistaken

or negligent in his diagnosis or treatment, no constitutional issue is raised absent evidence of

abuse, intentional mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp.

757, 762 (D. Md. 1975), aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to

medical care. No right exists to the type or scope of care desired by the individual prisoner. Id.

at 763. Therefore, a disagreement “between an inmate and a physician over the inmate’s proper

medical care [does] not state a § 1983 claim unless exceptional circumstances are alleged.”

Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim

against a defendant physician for allegedly discharging the plaintiff too early from a medical

clinic, as such claim did not rise to the level of deliberate indifference but would, “at most,

constitute a claim of medical malpractice”).

                                                  3
       The Court finds that, assuming that Plaintiff’s allegations are true, and drawing all

reasonable inferences in his favor, Plaintiff’s against Defendants for deliberate indifference to

serious medical needs is not clearly frivolous. Thus, this action survives initial review.

       IV.      CONCLUSION

       For the reasons stated herein, the Court finds that Plaintiff has alleged a claim for

deliberate indifference to serious needs sufficient to survive this Court’s initial review as to

Defendants.

       IT IS, THEREFORE, ORDERED that:

   1. Plaintiff’s allegations survive initial review as to Defendants. See 28 U.S.C. §§ 1915(e);

       1915A.

   2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service

       of process for current and former employees of the North Carolina Department of Public

       Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The Clerk of Court

       shall commence the procedure for waiver of service as set forth in Local Rule 4.3 for

       Defendants FNU Dixie and Defendant John Doe, who are current or former employees of

       NCDPS. As for service on Defendant John Doe, the NCDPS shall make a reasonable

       attempt to identify the name of Defendant John Doe, who is alleged to have been employed

       as a dietician at Lanesboro when Plaintiff was incarcerated there.


                                                Signed: February 5, 2019




                                                  4
